DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 7, 10, 13 - 24 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a composition change layer located on the barrier layer, a gate region being defined on a surface of the composition change layer, and a material of the composition change layer comprising at least one composition change element; and a p-type semiconductor material layer located in the gate region of the composition change layer, wherein a change curve of content of the at least one composition change element along an epitaxial direction comprises a periodic change and is used for controlling an etching process of a p-type semiconductor material layer by monitoring the content of the at least one composition change element as recited in claim 1, forming a composition change layer on the barrier layer, a gate region being defined on a surface of the composition change layer, and a material of the composition change layer comprising at least one composition change element; forming a p-type semiconductor material layer on the surface of the composition change layer; performing selective etching on the p-type semiconductor material layer to reserve the p- type semiconductor material layer in the gate region, and monitoring a content of the at least one composition change element; and stopping the selective etching in an event that a preset change curve is found as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826